Citation Nr: 1330138	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher (compensable) initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, assigning a noncompensable (zero percent) rating for the disability. The Veteran's appeal arises from his disagreement with the noncompensable initial rating assigned by the RO. 

In August 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, seated at the VA facility in San Antonio, Texas (Travel Board hearing). A transcript has been procured for the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the August 2012 Travel Board hearing, the Veteran indicated that there were private treatment records regarding his hearing loss disorder that had not been associated with the claims file. An attempt to procure these private treatment records must be made.  

In an October 2007 VA treatment record, a VA examiner indicated that he had performed an audiology test and noted that the audiogram could be viewed in the "CPRS Tools Audiogram Display." As the Board does not have access the records system utilized by the VA examiner, a copy of this audiogram and any outstanding VA treatment records should be procured for the record.

In a November 2010 VA audiology examination report, a VA examiner noted that audiometric data could not be recorded as the Veteran did not cooperate in the performance of the examination. At the August 2012 hearing, the Veteran indicated that he attempted to cooperate with the November 2010 VA examiner in his performance of the test. Taking the Veteran's statements at face value, another VA examination should be performed. However, the Veteran is to be advised that the failure to participate in any scheduled VA examination scheduled as a result of this remand may result in denial of his claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment and testing for the Veteran's bilateral hearing loss disability, to include all those listed in the list submitted by the Veteran at the August 2012 Travel Board hearing. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure the outstanding private treatment records. Moreover, procure a copy of the October 2007 VA audiogram mentioned in the record.

2. Schedule the Veteran for a VA audiology examination to ascertain the current severity of his service-connected bilateral hearing loss. In issuing a notice regarding the examination, advise the Veteran that the failure to participate in any scheduled VA examination scheduled as a result of this remand may result in denial of his claim. The claims folder must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. The examiner should interview the Veteran and take notes regarding the Veteran's reports of his current hearing loss severity. Any opinions regarding any discrepancies between the Veteran's accounts and the audiometry findings should be written with references to the record of evidence. 

3. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


